Citation Nr: 0410913	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  00-18 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an eye disability with loss 
of vision, claimed as secondary to service-connected diabetes 
mellitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Coppola



INTRODUCTION

The veteran served on active duty from August 1976 to August 1996.


This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2003 the Board remanded the case to the RO for further 
development.  


FINDING OF FACT

The veteran's eye disability with loss of vision is not 
proximately due to or the result of a service-connected diabetes 
mellitus.  


CONCLUSION OF LAW

An eye disability with loss of vision was not incurred or 
aggravated as a result of active service or as secondary to a 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The new legislation provides for, among 
other things, notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  These regulations state that the provisions merely 
implement the VCAA and do not provide any additional rights.  
Accordingly, in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

The United States Court of Appeals for Veterans Claims (Court) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The RO initially denied the claim prior to November 9, 
2000, the date the VCAA was enacted.  Although the veteran was not 
notified of the VCAA prior to the initial denial, there is no 
prejudice in this case because the benefit requested is being 
granted.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claim for service connection in 
April 2003 and June 2003 notification letters.  Specifically, the 
RO notified the veteran that VA would obtain all relevant evidence 
in the custody of a federal department or agency, including VA, 
Vet Center, service department, Social Security, and other federal 
agencies.  The RO advised him that it was his responsibility to 
either send medical treatment records from his private physician 
regarding treatment, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or evidence 
he considered relevant to his claim so that VA could help by 
getting that evidence.  

In the July 2000 statement of the case, the May 2003 supplemental 
statement of the case and the December 2003 supplemental statement 
of the case, the RO fully provided the laws and regulations 
pertaining to entitlement to the benefits sought, and it included 
a detailed explanation as to why the veteran had no entitlement to 
service connection under the applicable laws and regulations based 
on the evidence provided at that time.  The RO also included the 
laws and regulations pertaining to the VCAA in the May 2003 
supplemental statement of the case.  The duty to notify the 
veteran has been satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2003).  

The RO requested and obtained the veteran's complete service 
medical records.  The RO also obtained the veteran's VA outpatient 
treatment records.  The claims folder also includes reports of VA 
compensation examinations.  The veteran does not allege that there 
are any other service medical records or records in VA's 
possession or any other federal department or agency.  38 U.S.C.A. 
§ 5103A(b).  

The veteran submitted private medical records and statements in 
support of his claim.  It does not appear that there are any other 
relevant private medical records in support of the claim.  

Finally, the Board finds that another VA medical examination or 
opinion is not necessary to make a decision on the claim in this 
case.  The veteran underwent VA compensation examinations and 
private medical examinations in this case.  These examination 
reports and medical statements contain opinions in support of 
service connection and against service connection.  Here, the 
competent medical evidence already of record includes medical 
opinions on the issue of causation.  There is no need for another 
medical opinion on the issue because the substantially complete 
application for benefits shows there is no reasonable possibility 
that such assistance would aid in substantiating the claim.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing the 
facts pertinent to his claim is required to comply with the duty 
to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.  


Criteria

Service connection means the facts demonstrate that a disease or 
injury, which results in current disability, was incurred or 
aggravated in active military service or, it is proximately due to 
or the result of service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).  
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) (2003).  

Disability which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2002).  The United States Court of Appeals for Veterans 
Claims (Court) clarified that service connection shall be granted 
on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder has 
aggravated a nonservice-connected disability.  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  To establish a claim for secondary 
service connection, a veteran must demonstrate that a current 
disability is the result of a service-connected disability.  
Medical evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  See Black v. 
Brown, 10 Vet. App. 279 (1997).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2003).  

Analysis

The veteran seeks service connection for an eye disability with 
loss of vision.  He does not contend and the evidence does not 
show that his current vision loss is directly due to active 
service.  Rather, he specifically argues that this is secondary to 
his service-connected diabetes mellitus.  

The veteran is service-connected for diabetes mellitus, 
hypertension, focal seizure and cerebrovascular accident with 
left-sided weakness and incoordination.  

The Board notes that the competent medical evidence of record 
establishes a current disability.  The June 2000 statement from 
the veteran's private physician indicates that the proper 
diagnosis is anterior ischemic optic neuropathy with loss of 
vision.  Most recently, the reported diagnosis on VA examination 
in September 2003 was also anterior ischemic optic neuropathy and 
loss of vision.  

The issue in this case is whether the veteran's current eye 
disability with loss of vision is proximately due to or the result 
of his service-connected diabetes mellitus.  Consequently, the 
determinative issue in this case is medical in nature and requires 
competent medical evidence.  

The Board has considered the veteran's statements that it is his 
opinion that his eye disorder is related to his service-connected 
diabetes mellitus.  The veteran is competent as a layperson to 
report that on which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  While a layperson is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a layperson is not 
competent to make a medical diagnosis or render a medical opinion, 
which relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  There is no evidence 
of record indicating that the veteran has specialized medical 
training so as to be competent to render a medical opinion.

In this case, there is competent medical evidence in support of 
the claim for service connection as well as against the claim for 
service connection.  

During the June 2000 VA eye examination the veteran reported that 
blurred vision began in August 1999 in the right eye and in 
December 1999 in the left eye.  The VA physician stated that the 
veteran's decreased visual acuity could not be fully explained 
and, therefore, impossible to determine whether it is due to or 
the result of his service-connected diabetes mellitus.  The 
physician stated that there were no signs of diabetic retinopathy 
present during the examination.  The physician stated that the 
epiretinal membranes were most likely not related to the veteran's 
diabetes mellitus.  The physician opined that, even if the veteran 
subsequently developed glaucoma, it would still be unlikely that 
it would be proximately due to diabetes.  

The June 2000 statement from the private physician states that the 
veteran has anterior ischemic optic neuropathy and that the 
papillitis that led to the loss of vision was probably diabetic or 
hypertensive in origin.  This physician did not cite any clinical 
findings in support of his statement.  

A July 2000 statement from a treating optometrist stated that 
there was no clear cut reason for the veteran's visual 
difficulties and his decreased vision.  

During an October 2001 VA examination for diabetes mellitus, 
physical examination of the eyes was positive for arterial 
sclerosis and mild arterial-venous crossing.  This physician 
certified review of the claims folder in connection with the 
examination.  The diagnosis was diabetes mellitus and this 
physician concluded that the veteran had significant complications 
from his diabetes, which included eye and neurological problems.  

During a January 2003 VA examination the veteran related a history 
of visual impairment.  The VA physician's diagnosis was diabetes 
mellitus with severe visual impairment.  

In a September 2003 VA compensation examination to determine the 
proper diagnosis and cause of the vision loss, the physician 
stated that based on the review and a physical examination and 
testing, the diagnosis was anterior ischemic optic neuropathy of 
questionable etiology.  The physician opined that this disorder 
was not due to the veteran's service-connected diabetes mellitus.  
The physician stated that decreased vision could possibly be 
related to his diabetes if there were any diabetic retinopathy or 
maculopathy, but this was not shown in this case.  The physician 
concluded that there had been no correlation shown between the 
veteran's eye disability with loss of vision and diabetes 
mellitus.  

In this case, there is competent medical evidence that supports 
service connection and competent medical evidence against service 
connection.  The Board finds that the September 2003 and June 2000 
VA medical opinions are entitled to a greater degree of probative 
weight in this case.  These examinations were performed by eye 
specialists.  The opinions were based on a review of the medical 
evidence and a separate eye examination.  The September 2003 
medical opinion is entitled to the greatest probative value 
because the VA physician provides specific medical reasons why the 
veteran's vision impairment is not due to his diabetes mellitus.  
The physician stated that decreased vision could possibly be 
related to his diabetes if there were any diabetic retinopathy or 
maculopathy, but this was not shown.  Therefore, the physician 
concluded that there was no correlation shown between the 
veteran's eye disability with loss of vision and diabetes 
mellitus.  

The June 2000 statement from the private physician is not as 
probative because it lists more than one possible cause for the 
veteran's vision loss.  The physician stated that the papillitis 
that led to the loss of vision was probably diabetic or 
hypertensive in origin.  This physician did not cite any clinical 
findings in support of his statement or provide detailed reasons 
for this statement.  

The July 2000 statement from his treating optometrist is not as 
probative because it stated that there was no clear cut reason for 
the veteran's visual difficulties and his decreased vision.  

The October 2001 VA examination is not as probative as the 
September 2003 VA examination because the examination was 
performed for diabetes mellitus and not specifically for the 
veteran's visual impairment.  Moreover, the physician did not 
identify the clinical findings to support the conclusion that the 
veteran had significant complications from his diabetes, which 
included eye and neurological problems.  

Finally, the January 2003 VA physician's diagnosis of diabetes 
mellitus with severe visual impairment is not entitled to 
significant probative value.  The diagnosis is based on a history 
provided by the veteran that he had been diagnosed with visual 
impairment secondary to his diabetes mellitus.  

For these reasons, the Board finds that the probative evidence 
establishes that the veteran's eye disability with loss of vision 
is not proximately due to or the result of a service-connected 
disability.  The Board finds that the evidence is not evenly 
balanced and concludes that an eye disability with loss of vision 
was not incurred or aggravated as a result of active service or as 
secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).  


ORDER

Service connection for an eye disability with loss of vision, 
which is claimed secondary to service-connected diabetes mellitus, 
is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



